U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Amendment Number 2 CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): November 5, 2009 (August 15, 2009, October 9 & 20, 2009) Tactical Air Defense Services, Inc. (Exact name of registrant as specified in charter) Nevada (State or jurisdiction of incorporation or organization) 333-79405 (Commission File Number) 88-0455809 (I.R.S. Employer Identification No.) 1515 Perimeter Rd.
